It was contended on the part of respondent that the petitioner Brinks Express Company came within Class "B" of section 10, chapter 253, Session Laws 1929, known as the Motor Vehicle Act, which contains the following provision: *Page 257 
"That all class 'A' and 'B' carriers shall maintain compensation insurance upon all employees engaged in the operation of motor carriers as herein provided under the Workmen's Compensation Laws of this state"
— and that by reason thereof the respondent, an employee of petitioner, who sustained a personal injury arising out of and in the course of his employment, was entitled to compensation under the provisions of the Workmen's Compensation Law.
On the part of the petitioners, it was urged upon rehearing that such provision of the 1929 Motor Vehicle Act was void and of no force and effect because it violates section 57 of article 5 of the Constitution. There is no expression which can be construed as a reference to the Workmen's Compensation Law, or to compensation thereunder, in the title to chapter 113, Session Laws of 1923, nor in the title to the said Motor Vehicle Act, which act was an amendment to said Act of 1923. In the said Act of 1929, there is no language which expressly makes such labor as was performed by the respondent "hazardous employment," as contemplated by the Workmen's Compensation Law, but it does so by intendment. However, should we give effect to this plain intendment, the same would be unconstitutional as violative of section 57 of article 5 of the Constitution, in that such amendment to the Workmen's Compensation Law is not embraced within the subject of the act as expressed in the title and is not germane thereto.
We therefore hold that the above-mentioned provision of said Motor Vehicle Act of 1929 is imperfect, inoperative, and not applicable as an amendment to the Workmen's Compensation Law. The business in which petitioner was engaged does not come within that class of employment specifically designated in section 7283, C. O. S. 1921, as amended by Session Laws 1923, ch. 61, s. 1.
The petition for rehearing is denied.
LESTER, C. J., and RILEY, CULLISON, SWINDALL and ANDREWS, JJ., concur. HEFNER, J. concurs in conclusion, CLARK, V. C. J., and KORNEGAY, J., dissent.